            Case 1:19-cr-00386-RDB Document 46 Filed 08/26/21 Page 1 of 1

                              IN THE UNITED STATES COURT FOR
                                 THE DISTRICT OF MARYLAND

UNITED STATES                                :
                                             :
                                             :               Case No: RDB-19-0386
       v.                                    :
                                             :
ANDRE BROWN,                           :
                                             :
    Defendant                      :



                                       MOTION TO SEAL

       Andre Brown, by counsel, hereby moves to seal his sentencing letter in this case.

Disclosure of the letter contains personal and confidential information.

       WHEREFORE, Mr. Brown requests that his sentencing letter be placed under seal.


                                             Respectfully submitted,


                                             JAMES WYDA
                                             Federal Public Defender for the
                                             District of Maryland

                                                     /s/
                                             DEVIN PRATER (#810494)
                                             Assistant Federal Public Defender
                                             100 South Charles Street
                                             Tower II- 9th Floor
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: devin_prater@fd.org
